Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 6, a content of an acid group is described in units of “mmol/g”, but it is not explicitly stated what this is in relation to (that is, mmol of acid group per gram of what). Based on paragraph [0018] of the Applicant’s specification, this limitation is interpreted be relative to the resin containing said acid group (i.e. the component referenced as “the resin” referenced in claim 5). That is to say, the value ranges of claim 6 describe milli-moles of “the acid group” per gram of “the resin having [said] acid group”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (U.S. 2015/0017576 A1), hereinafter Inoue.
Regarding claim 1, Inoue teaches a photosensitive composition for EUV light (Example 5, Table 1; see [0704]), comprising: a resin that has an increased polarity by the action of an acid polarity and thus, has an increased solubility in an alkali developer and a decreased solubility in an organic solvent (Poly-5, Table 1); and a photoacid generator (PAG-2, Table 1), and satisfying Requirement 1 to Requirement 3: Requirement 1: an A value determined by Formula (1) is 0.14 or more (0.147344; see calculations in Tables 1a and 1b below), Requirement 2: a concentration of the solid content in the photosensitive composition for EUV light is 2.5% by mass or less (1.5%, [0704]) , and Requirement 3: a content of the photoacid generator (PAG-2, Table 1) is 5% to 50% by mass  (26% by mass, Table 1) with respect to the total solid content in the photosensitive composition for EUV light.
Table 1a

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Table 1b

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 2, Inoue further teaches that the photoacid generator (PAG-2, Table 1) includes a cationic moiety and an anionic moiety ([0687]), wherein a B value determined by Formula (2) is 0 eV or more (0.76; B = (-0.86) - (-1.62)). [LUMO (PAG_Cation) = -1.62; cation of PAG-2 in [0687] of Inoue is a match for PAG-Cation2 in [0256] of Applicant's specification. LUMO (Polymer) = -0.86;  first repeating group of Poly-5 in [0686] of Inoue is a match for M-3 in [0252] of Applicant's specification.]
	Regarding claim 3, Inoue further teaches that a volume of an acid generated from the photoacid generator is 240 A3 or more (271 A3; Anion of PAG-2 in [0687] of Inoue is a match for PAG-Anion7 in [0258] of Applicant's specification.
	Regarding claim 4, Inoue further teaches that a glass transition temperature of the resin (Poly-5; Table 1) is higher than 90°C (120 C; Table 1).
	Regarding claim 5, Inoue further teaches that the resin (Poly-5, [0686]) has an acid group having an acid dissociation constant of 13 or less (hexafluoroisopropanol group, [0686]; see [0018] of applicant's specification).
Regarding claim 6, Inoue further teaches that a content of the acid group is 0.80 to 6.00 mmol/(g of polymer)  (2.8590 mmol/g = 0.28590 mol/100g; same as molar content (with respect to the total solid content) of 1st unit as shown above, divided by the content of the polymer w/s respect to the total solid content (0.717); 0.20499/0.717 = 0.28590).
Regarding claim 7, Inoue further teaches that the resin that has a repeating unit having a fluorine atom or an iodine atom (first repeating group of Poly-5, [0686]).
Regarding claim 10, Inoue further teaches a pattern forming method ([0706]-[0707]) comprising: forming a resist film on a substrate, using the photosensitive composition for EUV light according to claim 1; exposing the resist film with EUV light; and developing the exposed resist film using an alkali developer to form a pattern.
	Regarding claim 11, Inoue further teaches a method for manufacturing an electronic device, comprising: the pattern forming method according to claim 10 ([0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (U.S. 2015/0017576 A1), hereinafter Inoue as applied to claims 1-7 and 10-11 above.
Regarding claim 8, Inoue does not teach that neither a structure in which a polar group is protected with a leaving group that leaves by action of an acid nor an acid group is included in the repeating unit having a fluorine atom or an iodine atom (first repeating group of Poly-5, [0686]). However, Poly-5 is merely an example embodiment, and thus the invention of Inoue is not limited to such. Furthermore, Inoue further teaches that the resin of the invention of Inoue may further contain a fluorine atom-containing repeating unit, such as one which includes neither a structure in which a polar group is protected with a leaving group that leaves by action of an acid nor an acid group (see first 5 examples in [0277]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a fluorine atom-containing repeating unit, such as one depicted in [0277], in Poly-5 of Example 5. Example 5 and Poly-5 are merely an example embodiment, and the invention of Inoue is not limited to such. Furthermore, the optional inclusion of the fluorine-atom containing repeating unit is explicitly taught in the general disclosure of Inoue, and thus this modification would be within the limits of the invention of Inoue, and would be expected to produce similarly functioning results.
Regarding claim 9, Inoue further teaches that the resin includes a fluorine atom (see first repeating group of Poly-5, [0686]), but not also an iodine atom. However, Poly-5 is merely an example embodiment, and thus the invention of Inoue is not limited to such. Furthermore, Inoue further teaches that the resin of the invention of Inoue may further contain a repeating unit represented by formula (4) of Inoue ([0206]), which preferably contains either an iodonium salt (and thus an iodine atom) or a sulfonium salt ([0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included repeating unit of formula (4) of Inoue containing an iodonium salt in Poly-5 of Example 5. Example 5 and Poly-5 are merely an example embodiment, and the invention of Inoue is not limited to such. Furthermore, the optional inclusion of the iodonium salt containing repeating unit is explicitly taught in the general disclosure of Inoue, and thus this modification would be within the limits of the invention of Inoue, and would be expected to produce similarly functioning results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 of copending Application No. 16/655,447 (U.S. 2020/0050106 A1), as evidenced by Takizawa et al. (U.S. 2016/0147155 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the copending claims only in that the instant claims further include the limitation regarding the mass content of the photoacid generator. While the claims of the copending claim do not teach or suggest such a limitation, it is very well known in the art to limit the content of the photoacid generator to a range (such as 5 mass% to 50 mass%) so as to achieve both high sensitivity and high resolution (see [0587] of Takizawa et al.). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737       

/PETER L VAJDA/Primary Examiner, Art Unit 1737
06/15/2022